Name: 86/105/EEC: Commission Decision of 25 February 1986 amending Decisions 76/791/EEC, 78/436/EEC and 81/651/EEC with respect to the number of members of the scientific committees
 Type: Decision
 Subject Matter: agricultural policy;  EU institutions and European civil service;  agricultural activity;  European Union law
 Date Published: 1986-04-08

 Avis juridique important|31986D010586/105/EEC: Commission Decision of 25 February 1986 amending Decisions 76/791/EEC, 78/436/EEC and 81/651/EEC with respect to the number of members of the scientific committees Official Journal L 093 , 08/04/1986 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 20 P. 0174 Swedish special edition: Chapter 3 Volume 20 P. 0174 *****COMMISSION DECISION of 25 February 1986 amending Decisions 76/791/EEC, 78/436/EEC and 81/651/EEC with respect to the number of members of the scientific committees (86/105/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Decision 76/791/EEC of 24 September 1976 establishing a Scientific Committee for Animal Nutrition (1) and Commission Decision 78/436/EEC of 21 April 1978 establishing a Scientific Committee for Pesticides (2) provide that the said committees shall be composed of not more than 15 members; whereas Commission Decision 81/651/EEC of 30 July 1981 establishing a Scientific Veterinary Committee (3) provides that each of the three sections of the said committee shall also be composed of not more than 15 members; whereas, in view of the enlargement of the Community since the said committees were established and in view of the increase in their work load, the maximum number of members provided for should be increased; Whereas the Decisions in question should therefore be amended, HAS ADOPTED THIS DECISION: Sole Article In Article 3 of Decisions 76/791/EEC, 78/436/EEC and 81/651/EEC the expression '15 members' is hereby replaced by '18 members'. Done at Brussels, 25 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 279, 9. 10. 1976, p. 35. (2) OJ No L 124, 12. 5. 1978, p. 16. (3) OJ No L 233, 19. 8. 1981, p. 32.